Citation Nr: 0115491	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  01-01 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1972 to April 
1974. 

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2000 RO decision which denied the veteran's 
reopened claim for service connection for a left knee 
disability.  

The veteran's claim for service connection for a left knee 
disability was previously denied in an unappealed September 
1985 RO decision.  Evidence received since that time includes 
additional medical records which are neither cumulative nor 
redundant, and which are so significant that they must be 
considered in order to fairly decide the merits of the claim.  
There is new and material evidence to reopen the claim for 
service connection, and thus that claim will be reviewed on a 
de novo basis.  See 38 U.S.C.A. §§ 5108, 7105 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.156 (2000); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).


FINDING OF FACT

The veteran's current left knee disability began during his 
active duty.


CONCLUSION OF LAW

A left knee disability was incurred in active service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).






REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty in the Marine Corps from 
July 1972 to April 1974.  His service medical records 
indicate that he was seen several times for left knee 
symptoms, in August 1972, December 1973, January 1974, and 
February 1974.  There were various impressions including 
ligamentous strain, chondromalacia, and a suspected torn 
meniscus.  Near the end of his service he was given a limited 
duty profile because of left knee symptoms.  A defect of left 
knee chondromalacia was listed on the March 1974 separation 
examination.

The veteran first filed a claim for service connection for a 
left knee disability in November 1974, and he described the 
problem as a torn cartilage.  

He failed to report for a VA examination in December 1974.

A February 1985 private doctor's statement notes the veteran 
gave a history of injuring his left knee in service when he 
struck the knee cap on a step; the current impression was 
severe contusion of the left knee.  

In March 1985, the veteran again requested service connection 
for a left knee disorder.  

At a June 1985 VA examination, the veteran gave a history of 
left knee problems since an injury on some stairs during 
basic training.  The current radiology report noted that X-
rays of the left knee revealed no skeletal abnormality; 
however, the clinical examiner stated that the X-rays showed 
signs of arthritis.  The clinical examiner's impression was 
mild degenerative arthritis of the left knee.  It was noted, 
however, that to make a further diagnosis of the left knee 
problem might require examination under anesthesia due to the 
patient's size and splinting. 

The RO denied the veteran's claim for service connection for 
a left knee disability in September 1985, and he did not 
appeal.

Private medical records from April 1995 to September 1999 
note treatment for left knee and other problems.  In April 
1995, the veteran had an episode of locking and effusion of 
the left knee, and he gave a history of episodes of this for 
the past 18 years since a service injury when he slipped on a 
step and jammed the knee.  Left knee X-rays were said to be 
basically normal except for some calcification of the medial 
meniscus.  A magnetic resonance imaging (MRI) study was 
performed in April 1995 and showed some degenerative tears of 
the anterior horn of the lateral meniscus.  Records from 
later in April 1995 show improvement of symptoms.  In May 
1995, the veteran was again seen for an episode of locking 
and effeusion of the left knee.  The doctor suspected a tear 
and ordered an MRI.  In June 1995, it was noted the scan 
confirmed a tear of the lateral meniscus, and an arthroscopy 
of the knee was apparently performed soon thereafter.  
Subsequent notes from June 1995 indicate the veteran 
complained of pain in the knee, and there was quadriceps 
atrophy.  The veteran thereafter received period physical 
therapy for the left knee into 1996.  Records from August 
1996 indicate that an electromyography (EMG) study was done 
which showed diabetic polyneuropathy which involved the left 
lower extremity more than the right.  Subsequent records from 
1996 and 1997 show treatment for left knee and other 
problems, and it was noted the veteran used a patella 
stabilizing brace.  In September 1999, the veteran was seen 
for quadriceps atrophy on his left thigh; the doctor 
commented that the veteran might be seeking service 
connection from the VA for the quadriceps atrophy problem, 
but such was questionable as a previous EMG indicated this 
was due to diabetic neuropathy, and a back condition (Grade 
II spndylolisthesis) could also account for it in part.   

In June 2000, the veteran applied to reopen his claim for 
service connection for a left knee disability.  He submitted 
the above noted recent private medical records.

In a September 2000 decision, the RO reopened and denied the 
claim for service connection for a left knee disability.

In subsequent statements, the veteran and his representative 
noted that a left knee problem was treated during service, 
and it was argued that there was continuity of symptoms after 
service which linked the current left knee problem to 
service.


Analysis

The veteran claims service connection for a left knee 
disability.  The file shows the evidence has been adequatedly 
developed, and there is no further VA duty to assist the 
veteran with his claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

The veteran was seen repeatedly during his 1972-1974 active 
duty for left knee symptoms, and impressions included 
ligamentous strain, chondromalacia, and a suspected torn 
meniscus; a defect of left knee chondromalacia was noted on 
the separation examination.  Shortly after service he filed a 
claim for service connection for a left knee condition, which 
he said was a cartilage tear, but unfortunately he failed to 
report for a VA examination at that time to confirm the 
problem.  A private medical record and a VA examination in 
1985 note a history of left knee problems since service.  The 
private doctor diagnosed a left knee contusion, and the VA 
examiner diagnosed left knee arthritis (although a radiology 
report stated that left knee X-rays were normal).  When the 
veteran was seen by a private doctor for left knee symptoms 
in 1995, he gave a history of similar episodes since an 
injury in service.  The Board finds this history to be 
probative in that it was given in the course of treatment, 
without an apparent motive of compensation (there was no VA 
claim pending at the time).  Findings in 1995 included 
"degenerative" tears of the lateral meniscus; this reference 
to "degenerative" raises the possibility that the problem 
could be old in nature, not just from a recent injury.  It is 
also noteworthy that one of the impressions during service 
was a suspected torn cartilage.  The left knee torn meniscus 
was apparently surgically repaired in 1995, and the veteran 
was thereafter periodically treated for a chronic left knee 
condition.

The recent medical records indicate that the veteran also has 
left lower extremity problems (e.g., diabetic neuropathy) 
which are not related to service and are merely superimposed 
on a left knee disorder.  As to the left knee disorder 
itself, the service medical records repeatly note left knee 
problems, and post-service medical records and a credible 
history from the veteran suggest a continuity of 
symptomatology linking the current left knee disability with 
active service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet.App. 488 (1997).  Applying the benefit-of-the-doubt rule 
in favor of the veteran, the Board finds that the current 
left knee disability began during his active duty.  The left 
knee disability was incurred in active service, and service 
connection is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for a left knee disability is granted.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

